Action for an accounting, for an injunction restraining defendants from selling a ground rent lease and land, and for other relief. Order granting plaintiff’s motion to strike out the first, second, third and fourth separate and distinct defenses in the amended answer of defendant, Dunlevy Milbank, for insufficiency, unanimously reversed, with twenty dollars costs and disbursements, and the motion denied, with ten dollars costs. No opinion. Present — Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.